 


109 HR 1977 IH: 1901 Missouri African American Expulsion Commission Act
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1977 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Clay (for himself, Mrs. Christensen, Mr. Owens, Mr. Payne, Ms. Kilpatrick of Michigan, Ms. McKinney, Mr. Hastings of Florida, Ms. Lee, Mr. Lewis of Georgia, Mr. Cleaver, Mr. Rangel, Mr. Conyers, Mr. Jackson of Illinois, and Mr. Cummings) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To establish a commission to investigate the expulsion of African-American residents of the Missouri cities of Aurora, Monett, Newburg, Pierce City, Cassville, and Webb City from their homes that occurred between August 1894 and August 1901, and make recommendations regarding the feasibility and appropriateness of providing reparations to such residents. 
 
 
1.Short titleThis Act may be cited as the 1901 Missouri African American Expulsion Commission Act. 
2.EstablishmentThere is established a commission to be known as the 1901 Missouri African American Expulsion Commission (in this Act referred to as the Commission). 
3.Duties of CommissionThe Commission shall— 
(1)investigate the expulsion of any African-American resident in or around the Missouri cities of Aurora, Monett, Newburg, Pierce City, Cassville, or Webb City from the home or farm of such resident occurring between August 1894 and August 1901, including— 
(A)any cause for the expulsion; 
(B)any burning or vandalism of the home of such resident; 
(C)any tortuous or criminal conduct committed against such resident; and 
(D)any mob activity directed against such resident; 
(2)identify any person— 
(A)who is a relative of a resident described in paragraph (1); or 
(B)whom the Commission determines sustained an identifiable loss, including a loss to the personal relations, real property, or personal property of such person, because of conduct described in paragraph (1), whether or not such conduct has previously been the subject of a legal proceeding; 
(3)research and develop a historical record of the expulsion described in paragraph (1); and 
(4)make recommendations regarding— 
(A)the feasibility of providing reparations to any person identified under paragraph (2); and 
(B)the appropriate method to provide such reparations. 
4.Membership 
(a)Number and appointment 
(1)The Commission shall be composed of seven members as follows: 
(A)Four members appointed by the House of Representatives, in the manner prescribed by the House of Representatives. 
(B)Three members appointed by the Senate, in the manner prescribed by the Senate. 
(2)Of the three members appointed under paragraph (1)(B), one shall be a member of the Missouri Historical Society. 
(b)QualificationsIn making appointments under this section, the appointing authorities shall make a special effort to appoint individuals who are particularly qualified to perform the functions of the Commission, by reason of either practical experience or academic expertise in politics or government. 
(c)Terms and vacanciesEach member shall be appointed for the life of the Commission. A vacancy in the Commission shall be filled in the manner in which the original appointment was made. Any member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office. 
(d)Basic Pay 
(1)Rates of PayTo the extent or in the amounts provided in advance in appropriation Acts, except as provided in paragraph (2), each member of the Commission shall be paid the daily equivalent of the annual rate of basic pay payable for level V of the Executive Schedule for each day (including travel time) during which the member is engaged in the actual performance of duties of the Commission. 
(2) Prohibition of Compensation of Federal EmployeesMembers of the Commission who are full-time officers or employees of the United States or Members of Congress may not receive additional pay, allowances, or benefits by reason of their service on the Commission. 
(e)Travel ExpensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(f)QuorumA majority of the members of the Commission shall constitute a quorum for the transaction of business. 
(g)ChairmanThe Chairman of the Commission shall be elected by the members. 
(h)Meetings 
(1)Frequency of MeetingsThe Commission shall meet as often as the Chairman determines is necessary to perform the duties of the Commission. 
(2)Initial MeetingNot later than 90 days after the date of the enactment of this Act, the Commission shall hold the initial meeting of the Commission. 
5.Staff of Commission and Experts and Consultants 
(a)StaffSubject to rules prescribed by the Commission, the Chairman may appoint and fix the pay of personnel as the Chairman considers appropriate. 
(b)Experts and consultantsWith the approval of the Commission, the Chairman may procure temporary and intermittent services in the manner prescribed in section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the maximum annual rate of basic pay payable for grade GS–15 of the General Schedule under section 5332 of such title. 
(c)Staff of Federal agenciesUpon the request of the Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in performing its duties under this Act. 
6.Powers of Commission 
(a)HearingsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. The Commission may administer oaths or affirmations to witnesses appearing before it.  
(b)Members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action that the Commission is authorized to take by this section. 
(c)Obtaining Official DataSubject to sections 552, 552a, and 552b of title 5, United States Code, the Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the Chairman of the Commission, the head of that department or agency shall furnish the information to the Commission. 
(d)Gifts, Bequests, and DevisesTo the extent or in the amounts provided in advance in appropriation Acts, the Commission may accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purposes of aiding or facilitating the work of the Commission. Gifts, bequests, or devises of money and proceeds from sales of other property received as gifts, bequests, or devises shall be deposited in the Treasury and shall be available for disbursement upon order of the Commission.  
(e)MailsThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States. 
(f)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act. 
7.ReportThe Commission shall submit to Congress a report not later than 18 months after the date of the first meeting of the Commission. The report shall contain a detailed statement of the findings and conclusions of the Commission, together with such recommendations as the Commission considers appropriate. 
8.TerminationThe Commission shall terminate 10 days after submitting its report under section 7. 
9.Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.  
 
